                       IN THE UNITED STATES DISTRICT COURT
                           FOR THE DISTRICT OF COLORADO

Civil Action No. 17-cv-03171-RM-NRN

BOARD OF COUNTY COMMISSIONERS FOR DOUGLAS COUNTY, COLORADO,

Plaintiff,

v.

CROWN CASTLE USA, INC. and
T-MOBILE WEST LLC,

Defendants.


                  REPORT AND RECOMMENDATION ON
     DEFENDANTS’ MOTION FOR JUDGMENT ON THE PLEADINGS (DKT. #49)


N. Reid Neureiter
United States Magistrate Judge

        Now before the Court is the Defendants Crown Castle USA, Inc. and T-Mobile

West LLC’s (collectively, the “Company Defendants”) Motion for Judgment on the

Pleadings. (Dkt. #49.) The Plaintiff, the Board of County Commissioners for Douglas

County, Colorado (“Douglas County”), filed a response to the Motion of August 13,

2018. (Dkt. #52.) The Motion was then referred to me by Judge Raymond Moore on

August 14, 2018. (Dkt. #54.) The Company Defendants filed their Reply on September

5, 2018. (Dkt. #59.)

        The Court scheduled oral argument on the Motion for Judgement on the

Pleadings for November 14, 2018. The Court heard oral argument and took the matter

under advisement. (Dkt. #67.) Prior to the oral argument, on November 2, 2018, the

Parties had filed their respective Motions for Summary Judgment. See Company
Defendants’ Motion for Summary Judgment (Dkt. #61) and Douglas County’s Motion for

Summary Judgment (Dkt #62). On the same day that I heard argument, Judge Moore

referred the summary judgment motions to me for recommendation. (Dkt. #66.) The

Parties filed their respective briefs in opposition to summary judgment on December 17,

2018 (Dkt. #69 and Dkt. #70). I have scheduled argument on the Parties’ respective

Motions for Summary Judgment for January 9, 2019. (Dkt. #68.)

   1. BACKGROUND

       This case involves an effort by a wireless telephone provider (T-Mobile) and a

wireless facilities infrastructure company (Crown Castle) to make modifications to an

existing cellular telephone antenna facility in Douglas County, Colorado. Generally,

there is a tension between the desire of cellular or wireless telephone companies to

make bigger antennas and larger facilities to expand networks for improved coverage,

and local governments’ desire to maintain zoning, historic, or esthetic restrictions on the

size or design of wireless antennae tower installations. Congress has passed

legislation, and the Federal Communications Commission (“F.C.C.”) has issued

regulations, seeking to provide expedited mechanisms for the resolution of these

competing interests. This case is reflective of the tension that exists between local

zoning authorities and cellular providers, and involves application of the federal

legislation and regulations intended to address that tension.

       Specifically, the Company Defendants argue that pursuant to Section 6409(a) of

the Middle Class Tax Relief and Job Creation Act (the “Spectrum Act”), codified at 47

U.S.C. § 1455(a)(1), Douglas County was required to approve an application for an

Eligible Facility Request (“EFR”) submitted by the Company Defendants. An EFR is an



                                             2
application to make a change to an existing wireless tower or base station that does not

substantially change the existing facility’s physical dimensions. 47 U.S.C. § 1455(a)(1).

Federal regulations adopted by the F.C.C. to implement the Spectrum Act define when

a proposed improvement should be deemed a substantial change. See 47 C.F.R. §

1.40001(b)(7). The Company Defendants say their proposed modification meets the

regulation definition. Per regulation, a State or local government “may not deny and

shall approve” any EFR that does “not substantially change the physical dimensions” of

the existing structure. 47 C.F.R. § 1.40001(c). The Company Defendants further argue

that because Douglas County failed to either grant or deny their application within the

time prescribed by the F.C.C.’s regulations, the application should be “deemed granted”

as a matter of law. See 47 C.F.R. § 1.40001(c)(4) (providing for the “deemed granted”

remedy in the event the reviewing State or local government fails to approve or deny a

request within the timeframe provided for review).

      For its part, Douglas County in its Complaint alleges that it did in fact timely deny

the Company Defendants’ application, and did so because the proposed facility

improvements would change “stealth” concealment characteristics of the original facility.

According to Douglas County, the original facility was supposed to look like an

unadorned utility pole, and the proposed modifications would made it look like a

“marshamallow on a stick,” negating the concealment characteristics of the original

design.

      Douglas County accurately points out that the F.C.C.’s definition of what

constitutes a “substantial change” includes any modification that “changes the physical




                                            3
dimensions of an eligible support structure” in a way that “would defeat the concealment

elements of the eligible support structure.” 47 C.F.R. § 1.40001(b)(7)(v).

       To summarize the two competing positions, the Company Defendants allege that

they submitted a valid EFR application consistent with federal regulations, that Douglas

County refused to act on the application, and the application either should be deemed

granted because of Douglas County’s inaction, or should be found as a matter of law to

be an insubstantial change in physical characteristics that must be granted. By contrast,

Douglas County’s position, as articulated in its Complaint, is that the application was

never a valid EFR in the first place because it proposed to change concealment

characteristics of the existing facility, and Douglas County properly informed the

Company Defendants that it had denied the application. According to Douglas County,

the application was denied, and should not be deemed granted because it was never a

valid EFR in the first place.

   2. It is recommended that the Company Defendants’ Motion for Judgement on
      the Pleadings be denied without prejudice to the legal arguments contained
      therein.

       In the Company Defendants’ Motion for Judgment on the Pleadings, they argue

that the issues raised by Douglas County’s complaint and Defendant Companies

counterclaims “can be resolved wholly as a matter of law” and therefore the Court

should grant judgment on the pleadings. (Dkt. #49 at 2.) Candidly, it does not seem

possible that the case could or should be resolved on a motion for judgment on the

pleadings pursuant to Fed. R. Civ. P. 12(c). Judgment on the pleadings is appropriate

only if the plaintiff’s complaint fails to state a claim for relief that is plausible on its face.

Myers v. Koopman, 738 F.3d 1190, 1184 (10th Cir. 2013). Federal courts generally



                                                 4
follow a “restrictive standard” in ruling on motions for judgment on the pleadings, and

limit its use to cases “in which there is no substantive dispute that warrants the litigants

and the court proceeding further.” 5C Wright & Miller, Federal Practice and Procedure

Civil 3d §1368 at 222 (3d ed. 2004). And in assessing a motion for judgment on the

pleadings pursuant to Rule 12(c), a court must accept the well-pleaded allegations of

the complaint as true and construe them in the light most favorable to the non-moving

party which, in this case, is Douglas County. Realmonte v. Reeves, 169 F.3d 1280,

1283 (10th Cir. 1999).

       The parties have made conflicting allegations and assertions about what may

have happened in terms of communicating or not communicating Douglas County’s

denial (or non-denial) of the EFR application. The Parties also make conflicting

allegations about whether the original facility had stealth concealment characteristics,

and whether the Company Defendants’ proposed modifications would materially change

or negate those concealment elements. The federal regulations suggest that if the

original facility was purposefully built with concealment characteristics, and the

proposed modification would change those characteristics, then it is not a valid EFR. 47

C.F.R. § 1.40001(b)(7)(v).

       Having made a preliminary review of the competing cross-motions for summary

judgment, it also appears that the legal arguments presented in those motions are very

similar (if not identical) to the arguments presented on the instant Motion for Judgment

on the Pleadings. But it appears that many of the factual allegations in the respective

complaints have been fleshed out by the evidentiary materials submitted with the

summary judgment motions. Because the Court has already scheduled a hearing on the



                                              5
cross-motions for summary judgment, and because the Parties have already submitted

materials purporting to show the absence of genuine issues of material fact, it makes

the most sense at this time to deny the Defendant Companies’ Motion for Judgment on

the Pleadings without prejudice to the legal arguments raised therein. That way, the

Court will be able to assess the legal arguments raised by both sides in the full context

of the alleged undisputed material facts presented in the competing summary judgment

motions.

   3. Conclusion

      For the reasons stated above, it is RECOMMENDED that the Company

Defendants’ Motion for Judgement on the Pleadings (Dkt. #49) be DENIED without

prejudice to the legal arguments raised therein. The issues raised in the Motion for

Judgment on the Pleadings are better addressed via the Parties’ summary judgment

motions.



      NOTICE: Pursuant to 28 U.S.C. § 636(b)(1)(C) and Fed. R. Civ. P. 72(b)(2),

the parties have fourteen (14) days after service of this recommendation to serve

and file specific written objections to the above recommendation with the District

Judge assigned to the case. A party may respond to another party’s objections

within fourteen (14) days after being served with a copy. The District Judge need

not consider frivolous, conclusive, or general objections. A party’s failure to file

and serve such written, specific objections waives de novo review of the

recommendation by the District Judge, Thomas v. Arn, 474 U.S. 140, 148-53

(1985), and also waives appellate review of both factual and legal questions.



                                            6
Makin v. Colorado Dep’t of Corrections, 183 F.3d 1205, 1210 (10th Cir. 1999);

Talley v. Hesse, 91 F.3d 1411, 1412-13 (10th Cir. 1996).


                                       BY THE COURT


Date: December 19, 2018                 _                          ___
      Denver, Colorado                 N. Reid Neureiter
                                       United States Magistrate Judge




                                          7
